Citation Nr: 1326127	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  11-23 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a waiver of an overpayment of Department of Veterans Affairs (VA) benefits in the amount of $17,224.80.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1967 to May 1969, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision in June 2011 of the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, that denied the Veteran's request for a waiver of recovery of an overpayment of VA compensation benefits in the amount of $17,224.80.

The issue of whether the Veteran is owed additional benefits for his children during their higher education has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has been assessed an overpayment in the amount $17,224.80 based on the payment of benefits for a dependent spouse which continued after his divorce, during the time period of August 1999 to March 2011.  In his appeal of the denial of waiver of overpayment, the Veteran has raised the question of administrative error, stating that he informed VA of his divorce and requested that his ex-wife be removed from his award, but VA ignored the request and continued to pay benefits for a dependent spouse.  In adjudicating the matter of overpayment and the Veteran's request for a waiver, the Committee did not expressly consider the question of administrative error or adjudicate whether the creation of the debt was proper.  In this regard, the Board acknowledges the Committee's statement that the evidence failed to show that VA had been notified of the Veteran's divorce.  While it is true that this statement is relevant to the question of whether the debt was validly created, the statement of the case failed to include any of the regulations relating to the validity of the debt.

Propriety of the debt must be determined before the matter of overpayment may be adjudicated.  38 C.F.R. §21.7135(v)(2).  Thus, a remand for full consideration of this issue by the AOJ in the first instance is required. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ must adjudicate the issue of whether the overpayment in question was, in whole or in part, the result of administrative error.  

2. After the above has been completed to the extent possible, the AOJ should again review the record.  If the debt is not expunged in full, issue a Supplemental Statement of the Case that includes the relevant laws pertaining to administrative error and the validity of debt and explains the basis for the conclusion.  The Veteran and his representative should be provided with an opportunity to respond and the case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

 

_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



